Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Amendment filed on 2/10/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Minseung Ahn on February 18, 2021.

The application has been amended as follows: 
In the Amendment filed on 2/10/2021:

Claim 1, line 6, replace “the drawer defining” by –the drawer part defining--.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
USP 10598425 to Choi et al discloses a refrigerator comprising: a cabinet in which an upper storage space 21 and a lower storage space 25 are defined; a door part 50 configured to insert into and withdraw from the cabinet to open and close the lower storage space 25; a drawer part 71 connected to the door part 50 so as to be inserted 
The prior art of record fails to teach or fairly suggest, in combination with all the elements recited in claim 1, the drawer part defining an accommodation space, an elevation device provided on each of both side surfaces of the drawer part and wherein a drawer flange having a predetermined width is disposed on an upper end of each of both the side surfaces of the drawer part, and wherein the draw-out rail and the elevation device are disposed inside a space defined below the drawer flange.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
February 18, 2021

/HANH V TRAN/Primary Examiner, Art Unit 3637